Citation Nr: 1409406	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-01 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 1989 to April 1992 and active duty (AGR) under 32 U.S.C. § 502(f) from August 1995 to June 2000.  He had additional National Guard service from April 1992 to August 1995 and from June 2000 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision on behalf of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2011, the Board reopened a service connection claim and remanded the remaining aspect of the appeal for additional development.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

Although this case was previously remanded, the Board finds, based upon the additional evidence received as a result of that initial remand, that further development is required for a fair and accurate determination.  Initially, the Board notes that the Veteran's service treatment and personnel records are incomplete as to records created during his period of active duty from April 1989 to April 1992.  Service treatment records dated from August 1995 to October 2002 were received from the Records Management Center in July 2005, but do not include service treatment or personnel reports dated earlier than August 1995.  In such cases, there is a heightened duty to assist the Veteran in developing the evidence that might support his claim, which includes the duty to search for alternative medical records.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

As a result of VA efforts to obtain additional evidence, records from the Tripler Army Medical Center dated from February 1991 to March 1991 were obtained and added to the record in October 2013.  These records show that the Veteran received Article 15 disciplinary action in April 1990 and had been cited for an alcohol-associated altercation in October 1990.  The Board also notes that a March 2004 service department report states that the Veteran's records had been transferred to the National Guard on August 8, 2000.  Further review of the record shows that records dated from May 1992 to March 2004 were received from the Kansas National Guard in August 2011, but that there is no indication of any request for records associated with the Veteran's period of active duty from April 1989 to April 1992.  In light of the Veteran's personal trauma stressor claim, the Board finds that further efforts are required to obtain any additional medical and personnel records maintained by the Kansas National Guard.  

Virtual VA records also indicate that the Veteran has received VA treatment for a mental disorder.  VA treatment records dated up to March 2009 are included in the record.  The Board finds the records of VA treatment since March 2009 may be pertinent to the issue on appeal and must be obtained for an adequate determination.  

Records received as a result of a December 2011 request to the U.S. Army Crime Records Center include evidence documenting a murder/suicide at Shofield Barracks, Hawaii, in June 1991.  The Board notes, however, that a review of the facts reported, the identified witnesses, and the Veteran's initial statements during VA treatment in 2002 as to the murder/suicide deaths of three servicemen raise questions as to the veracity of the Veteran's report of having actually witnessed this event.  The RO found, in essence, that the Veteran's specific claim as to having witnessed this event is not verified.  The Board finds that based upon the available evidence the Veteran's claim as to having actually witnessed this event is inherently incredible and that no additional assistance as to this matter is required.

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a Veterans Claims Assistance Act of 2000 notice letter pertaining to the de novo issue of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and PTSD.
2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all medical care providers who rendered psychiatric treatment to him.  After he has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  Whether or not he responds, appropriate efforts must be taken to obtain all relevant VA treatment records dated since March 2009, unless further efforts would be futile.  All attempts to procure records should be noted in the file.  

If any records identified by the Veteran cannot be obtained he should be provided notice of:  (a) the specific records VA is unable to obtain; (b) the efforts made to obtain those records; (c) any further action to be taken by VA with respect to the claim; and (d) his ultimate responsibility to provide the evidence.

3.  Ask the Kansas National Guard to provide copies of the Veteran's service treatment and personnel records in their possession.  All attempts in this regard should be documented in the file.  All available records should be associated with the claims file.  

4.  Then, schedule the Veteran for a VA mental disorders examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a psychiatric disorder, including bipolar disorder and PTSD, was incurred as a result of service.  The examiner should address the relevance, if any, of service treatment reports and whether the evidence of record indicates that a personal assault occurred in service.  Opinions should be provided based on the results of examination, credible lay evidence of prior symptom manifestation and treatment, review of the medical evidence of record, and sound medical principles.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all evidence of record.  If this benefit remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

